Citation Nr: 1033118	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-40 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  

In June 2010, the appellant submitted additional written evidence 
with a written waiver of RO consideration, which was signed by 
the appellant's accredited representative.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  A motion to advance this case on the 
Board's docket was received by the Board on June 29, 2010.  This 
motion was granted by the Board on July 22, 2010 due to the 
Veteran's advanced age.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its written brief dated in June 2010, the Veteran's accredited 
representative raised a claim of entitlement to service 
connection for chronic obstructive pulmonary disease (COPD).  The 
Veteran has also submitted a statement in which he contends that 
his COPD is causally related to active service.  (See faxed 
statement, page 6).  The  issue of entitlement to service 
connection for COPD has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  The Board finds that the Veteran's 
claim for entitlement to service connection for COPD is 
inextricably intertwined with the Veteran's claim for entitlement 
to TDIU.  Therefore, under the circumstances, the appropriate 
action is to remand the issues for adjudication.  

The Veteran avers that he has had COPD since 1944.  The Veteran 
avers that his COPD was caused by second hand smoke from his 
"army buddies" and from artillery smoke from fired artillery 
shells.  The evidence of record reflects that the 
Veteran's spouse of more than 50 years is a smoker, and that the 
Veteran was also exposed to chemicals, fertilizers, and dust 
while farming.  The Veteran's STRs reflect that he had recurrent 
tonsillitis and a tonsillectomy in August 1945 in service.  A VA 
examination has not been conducted to determine the extent and 
etiology of his COPD.  

The Veteran is service connected for tinnitus, bilateral hearing 
loss disability, and strain of sacroiliac with degenerative joint 
disease of sacrum.  Unfortunately, the June 2008 and March 2010 
VA examiners' opinions do not consider all three of the Veteran's 
service-connected disabilities, and only the Veteran's 
service-connected disabilities, in rendering opinions with 
regard to the Veteran's unemployability.  The March 2010 VA 
(March 2008 examination with March 2010 addendum) examiner, who 
considered the Veteran's hearing loss disability, failed to 
consider the Veteran's service-connected back disability and 
tinnitus.  The June 2008 VA examiner incorrectly considered 
nonservice-connected disabilities in rendering an opinion, and 
did not specifically consider the Veteran's hearing loss and 
tinnitus disabilities.  To establish a total disability rating 
based on individual unemployability, there must be impairment so 
severe that it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
whether the Veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability.  
Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  
Therefore, a new VA opinion on the issue of unemployability is 
warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Issue a VCAA notice letter for the 
issue of entitlement to service connection 
for COPD, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2009), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and any other applicable legal 
precedent.  

2.  After undertaking any development 
deemed appropriate, to include affording 
the Veteran a VA examination to determine 
the extent and etiology of any COPD, the RO 
should adjudicate the issue of entitlement 
to service connection for COPD.  If an 
examination is scheduled, the examiner 
should be requested to furnish an 
opinion concerning whether it is at 
least as likely as not (50 percent or 
greater) that the Veteran has COPD 
causally related to his military 
service.  The examiner must consider 
the Veteran's exposure to second hand 
smoke from his spouse of more than 50 
years, his exposure to chemicals, 
fertilizers, and dust while farming, 
the Veteran's complaints of recurrent 
tonsillitis in service, and the 
Veteran's contention that he was 
exposed to second hand smoke from his 
"army buddies" and from artillery 
smoke from fired artillery shells.  

The claims folder should be reviewed in 
conjunction with such examination and the 
examination report should indicate that 
such a review was performed.  Any opinion 
expressed should be accompanied by a 
complete rationale.  Any rationale 
should discuss the Veteran's service 
and post service exposure to smoke and 
other irritants.

The VA clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

Notice of the RO determination as to the 
issue of entitlement to service connection 
for COPD should be provided to the Veteran 
and his representative, as well as the 
Veteran's appellate rights.  

3.  Schedule the Veteran for an appropriate 
medical examination to determine whether 
his service-connected disabilities of 
bilateral hearing loss, tinnitus, and 
strain of sacroiliac with degenerative 
joint disease of the sacrum, considered 
in combination, (and only his service 
connected disabilities) render the 
Veteran unemployable.  If the Veteran 
is service-connected for COPD, the 
examiner should consider that 
disability also.  The clinician is 
requested to furnish an opinion as to 
whether it is at least as likely as not (50 
percent or greater) that the Veteran's 
service-connected disabilities render 
him unemployable.

The clinician is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should review 
the claims folder, to include this remand, 
and this fact should be noted in the 
accompanying medical report.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).  

4.  Adjudicate the issue of entitlement to 
a total rating for compensation purposes 
based on individual unemployability due to 
service-connected disabilities, with 
consideration of all evidence of record, to 
include additional evidence received since 
issuance of the most recent supplemental 
statement of the case in June 2010.  If the 
benefit sought is not granted, issue a 
Supplemental Statement of the Case and 
afford the appellant and his representative 
an appropriate opportunity to respond.  
Thereafter, this claim should be returned 
to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


